Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	The pending claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis below of the claims’ subject matter eligibility follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (October 17, 2019) (“2019 PEG”).
Regarding claim 1, the claim recites: A method of linking data sets, the method comprising:
receiving a selection of a first column of a first data set related to a second column of a second data set;
in response to the selection, generating a query based on a relationship between the first column of the first data set and the second column of the second data set; and
presenting a third data set based on a response to the query.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The above-noted limitations of receiving, generating, and presenting as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. That is nothing in the claim precludes these steps from practically being performed in the mind. For example, receiving a selection of a first column related to a second column, generating a query based on a relationship between the two columns, and presenting the query response in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate and then eliminate one the duplicate records) and can be performed with pen and paper. 
If the claim limitations, under their broadest reasonable interpretations, cover performance of the limitation in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. 
There is no additional element integrate the abstract idea into a practical application. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, there is no additional element integrate the abstract idea into a practical application. The claim is not patent eligible.

Regarding claim 2, the claim recites the query comprises a join of the first data set on the first column with the second data set on the second column.
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 2 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 2 recites the additional element of “the query comprises a join of the first data set on the first column with the second data set on the second column" That is, the claim recites join the two columns. The above-noted limitation of claim 2, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “the query comprises a join of the first data set on the first column with the second data set on the second column” in the context of this claim encompasses a concept performed in the human mind (including join the two columns) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
There is no additional element integrate the abstract idea into a practical application. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, there is no additional element integrate the abstract idea into a practical application. The claim is not patent eligible.

Regarding claim 3, the claim recites receiving an indication of the relationship between the first column of the first data set and the second column of the second data set.
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 3 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 3 recites the additional element of “receiving an indication of the relationship between the first column of the first data set and the second column of the second data set" That is, the claim recites indicate the relationship between the two columns. The above-noted limitation of claim 3, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “receiving an indication of the relationship between the first column of the first data set and the second column of the second data set” in the context of this claim encompasses a concept performed in the human mind (including join the two columns) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
There is no additional element integrate the abstract idea into a practical application. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, there is no additional element integrate the abstract idea into a practical application. The claim is not patent eligible.

Regarding claim 4, the claim recites
accessing data indicating one or more relationships associated with the first data set;
identifying, from the data, the relationship between the first column of the first data set and the second column of the second data set; and
including, in a presentation of the first data set, based on the identified relationship, a selectable element.
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 4 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 4 recites the additional element of “accessing data indicating one or more relationships associated with the first data set;
identifying, from the data, the relationship between the first column of the first data set and the second column of the second data set; and
including, in a presentation of the first data set, based on the identified relationship, a selectable element" That is, the claim recites present the identified relationship between the two columns. The above-noted limitation of claim 4, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “accessing data indicating one or more relationships associated with the first data set;
identifying, from the data, the relationship between the first column of the first data set and the second column of the second data set; and
including, in a presentation of the first data set, based on the identified relationship, a selectable element” in the context of this claim encompasses a concept performed in the human mind (including join the two columns) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
There is no additional element integrate the abstract idea into a practical application. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, there is no additional element integrate the abstract idea into a practical application. The claim is not patent eligible.

Regarding claim 5, the claim recites receiving the selection comprises receiving a selection of the selectable element.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 5 is dependent on claims 4 & 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 5 recites the additional element of “receiving the selection comprises receiving a selection of the selectable element" That is, the claim recites select an element. The above-noted limitation of claim 5, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “receiving the selection comprises receiving a selection of the selectable element” in the context of this claim encompasses a concept performed in the human mind (including join the two columns) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
There is no additional element integrate the abstract idea into a practical application. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, there is no additional element integrate the abstract idea into a practical application. The claim is not patent eligible.

Regarding claim 6, the claim recites the first column of the first data set comprises a foreign key associated with the second column of the second data set, and wherein the second column of the second data set comprises a primary key of the second data set.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 6 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 6 recites the additional element of “the first column of the first data set comprises a foreign key associated with the second column of the second data set, and wherein the second column of the second data set comprises a primary key of the second data set" That is, the claim recites join the two columns with keys. The above-noted limitation of claim 6, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “the first column of the first data set comprises a foreign key associated with the second column of the second data set, and wherein the second column of the second data set comprises a primary key of the second data set” in the context of this claim encompasses a concept performed in the human mind (including join the two columns) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
There is no additional element integrate the abstract idea into a practical application. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, there is no additional element integrate the abstract idea into a practical application. The claim is not patent eligible.

Regarding claim 7, the claim recites
receiving another selection of a third column of the third data set related to a fourth column of a fourth data set;
in response to the other selection, generating another query based on a relationship between the third column of the third data set and the fourth column of the fourth data set; and
presenting a fifth data set based on a response to the other query.
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 7 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 7 recites the additional element of “receiving another selection of a third column of the third data set related to a fourth column of a fourth data set;
in response to the other selection, generating another query based on a relationship between the third column of the third data set and the fourth column of the fourth data set; and
presenting a fifth data set based on a response to the other query" That is, the claim recites select two other columns. The above-noted limitation of claim 7, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “receiving another selection of a third column of the third data set related to a fourth column of a fourth data set;
in response to the other selection, generating another query based on a relationship between the third column of the third data set and the fourth column of the fourth data set; and
presenting a fifth data set based on a response to the other query” in the context of this claim encompasses a concept performed in the human mind (including join the two columns) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
There is no additional element integrate the abstract idea into a practical application. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, there is no additional element integrate the abstract idea into a practical application. The claim is not patent eligible.

Claims 8-14 are rejected under 35 U.S.C. 101 with the same rational of claims 1-7.
Claims 15-20 are rejected under 35 U.S.C. 101 with the same rational of claims 1-6.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 3-5, 8, 10-12, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae (U.S. 20120216104 A1 hereinafter, “Bae”).
5.	With respect to claim 1,
	Bae discloses a method of linking data sets, the method comprising:
receiving a selection of a first column of a first data set related to a second column of a second data set (Bae [0019], [0059], Fig 3 e.g. Fig. 3 where column names representing the column content of databases are selected; [0059] As an example, as shown in FIG. 3, the SQL generator 36 shows a list screen of the DB tables present in the DB and field names within the DB tables and provides a screen for establishing a relationship between the DB tables, an SQL generation screen, etc.);
in response to the selection, generating a query based on a relationship between the first column of the first data set and the second column of the second data set (Bae [0057] – [0067] e.g. [0057] The DB object generating unit 31 receives an SQL sentence for querying the DB 80 from the developer 11 and generates a DB object of the SQL sentence.  Preferably, the DB object generating unit 31 provides the SQL generator 36 for querying the DB 80 and receives the SQL sentence generated by the SQL generator 36. [0059] As an example, as shown in FIG. 3, the SQL generator 36 shows a list screen of the DB tables present in the DB and field names within the DB tables and provides a screen for establishing a relationship between the DB tables, an SQL generation screen, etc.); and
presenting a third data set based on a response to the query (Bae [0066] e.g. [0066] The cache generating unit 32 generates a pivot table cache based on the DB object.  The display object preparing unit 33 generates an Excel™ spreadsheet and receives the Excel™.  display object on the generated Excel™ spreadsheet from the developer.  The data referenced by the Excel™ display object is based on the pivot table cache).
6.	With respect to claim 3,
	Bae further discloses receiving an indication of the relationship between the first column of the first data set and the second column of the second data set (Bae [0019], [0057] – [0067], Figs 3, 4 and 6a e.g. [0059] As an example, as shown in FIG. 3, the SQL generator 36 shows a list screen of the DB tables present in the DB and field names within the DB tables and provides a screen for establishing a relationship between the DB tables, an SQL generation screen, etc.).
7.	With respect to claim 4,
	Bae further discloses
accessing data indicating one or more relationships associated with the first data set;
identifying, from the data, the relationship between the first column of the first data set and the second column of the second data set; and
including, in a presentation of the first data set, based on the identified relationship, a selectable element (Bae [0019], [0057] – [0067], Figs 3, 4 and 6a e.g. [0059] As an example, as shown in FIG. 3, the SQL generator 36 shows a list screen of the DB tables present in the DB and field names within the DB tables and provides a screen for establishing a relationship between the DB tables, an SQL generation screen, etc.).
8.	With respect to claim 5,
	Bae further discloses receiving a selection of the selectable element (Bae [0028], [0034], [0076] – [0077], [0085], Figs 3, 4 and 6a e.g. select).
9.	Claims 8 and 10-12 are same as claims 1 and 3-5 and are rejected for the same reasons as applied hereinabove.
10.	Claims 15 and 17-19 are same as claims 1 and 3-5 and are rejected for the same reasons as applied hereinabove.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 2, 6-7, 9, 13-14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Wong et al (U.S. 20170193116 A1 hereinafter, “Wong”).
16.	With respect to claim 2,
Although Bae substantially teaches the claimed invention, Bae does not explicitly indicate the query comprises a join of the first data set on the first column with the second data set on the second column.
Wong teaches the limitations by stating the query comprises a join of the first data set on the first column with the second data set on the second column (Wong [0002], [0084] e.g. [0002] Merging data from database tables (or other data structures) in a database system is well known.  Merging data operations can be performed on two or more database structures to merge their respective data together.  But data merging suffers from a number of deficiencies.  When data is merged from columns or rows of two or more data structures, one of the columns or rows must function as the foreign key for the merge operation.  As a result, unique values are required to perform a data merge.  That is, when a particular column or row is used as the linking element in a data merge operation, its values cannot be repeated. [0084] The inputs to the query builder 615 may include the visualization definitions and the global ID mapping from the entity model service.  The query builder 615 may look at the visualization definition to determine what objects reside on the various axes in the visualization of the client display.  The visualization definition also contains the relevant links for a particular visualization.  The query 671 may also include a synchronization block (not shown), which comprises the mapping between columns (e.g., data set DS1/column1 maps to data set DS2/column2).  The query 671 may comprise data source global identifiers to map the metadata from the consumption model.  The consumption model may be located by looking up the global identifiers in the entity model service 679 to obtain the consumption models for a particular data source identifier.  The synchronization block may be used to specify the primary data set and the one or more secondary data sets.  The synchronization block may also indicate what columns to use during blending, as well as what the join type is.  For each join pair, the join type and columns to link on may be specified.  The synchronization block in the query 671 may specify a primary data structure and one or more secondary data structures; and for each secondary data structure, it may specify a join type and what columns from the primary and secondary data sets are linked together).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Bae and Wong, to provide XXX (Wong [0009]). 
17.	With respect to claim 6,
	Bae further discloses wherein the first column of the first data set comprises a foreign key associated with the second column of the second data set, and wherein the second column of the second data set comprises a primary key of the second data set (Wong [0002], [0084], [0128] e.g. foreign key; primary and secondary data sets are linked together; parentKey).
18.	With respect to claim 7,
	Bae further discloses
receiving another selection of a third column of the third data set related to a fourth column of a fourth data set;
in response to the other selection, generating another query based on a relationship between the third column of the third data set and the fourth column of the fourth data set; and
presenting a fifth data set based on a response to the other query (Wong [0002], [0054], [0058], [0079], [0084] e.g. [0054] When new dimensions or measures are dragged onto the visualization 440 (or otherwise selected), the visualization is updated accordingly, and the calculations for the data blend process may be triggered in the backend server transparent to the client system. [0058] A new visualization definition can then be generated and stored in the visualization tray 444 at the client. [0079] The global identifiers may be used in the queries 671 to determine what object in the data set to blend the data on (e.g., what column within the primary data set).  In one embodiment, the query comprises a JSON object.  During a data blend operation, the visualization definition and the entity model may be passed to the query builder 615.  The query builder 615 takes the visualization definition and generates the query 671. [0084] The inputs to the query builder 615 may include the visualization definitions and the global ID mapping from the entity model service.  The query builder 615 may look at the visualization definition to determine what objects reside on the various axes in the visualization of the client display.  The visualization definition also contains the relevant links for a particular visualization).
19.	Claims 9 and 13-14 are same as claims 2 and 6-7 and are rejected for the same reasons as applied hereinabove.
20.	Claims 16 and 20 are same as claims 2 and 6 and are rejected for the same reasons as applied hereinabove.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
21.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
22.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
October 1, 2021